DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Richard Campbell on May 12, 2021.
The application has been amended as follows:
IN THE CLAIMS:
Claim 1 has been amended as follows:
A method for operating a gas turbine engine having a shaft, operating in an environment with an ambient temperature and using a fuel with unknown properties, the method comprising: 
receiving a global error function f(T1, Pshaft), in the form of a polynomial, for a plurality of fuels, wherein 
f(T1, Pshaft)=a1T1 + a2T12 + a3Pshaft + a4 P2shaft + a5 T1 Pshaft 
 and T1 is the ambient temperature, Pshaft is 1 through a5 are parameters estimated to obtain a best fit on a comparison of lower heating values determined using an energy balance equation versus actual lower heating values across a plurality of sets of historical for a plurality of fuels, the global error function is used to correct calculated lower heating values;
of the gas turbine engine using the fuel with the unknown properties, from one or more sensors of the gas turbine engine, the first engine operation data having a plurality of performance data points each referenced to a discrete time;
calculating, at the fuel controller, a calculated lower heating value (LHV) of the fuel based on a fuel consumption of the gas turbine engine and the first engine operation data for the first period of run time and 
correcting the calculated LHV with the global error function to generate a first LHV; and 
operating the gas turbine engine based on the first LHV.  
Claim 2 has been amended as follows:
The method of claim 1, wherein the operating the gas turbine engine based on the first LHV further comprises adjusting a fuel and air mixture supplied to the gas turbine engine based on the first LHV.  
Claim 4 has been amended as follows:
The method of claim 2, further comprising, 
receiving, after a first delay time, second engine operation data for a second period of run time of the gas turbine engine from the one or more sensors of the gas turbine engine; -3- DOCS 119061-0158UT01/43295941PATENT Attorney Docket No. 119061-0158UT01 
calculating, at the fuel controller, a second LHV based on the second engine operation data for the second period of run time and the global error function; and 
operating the gas turbine engine based on the second LHV.  
Claim 8 has been amended as follows:
A gas turbine engine which operates in an environment with an ambient temperature and uses a fuel with unknown properties, the gas turbine engine comprising: 

a memory for storing a global error function f(T1, Pshaft), for a plurality of fuels; and one or more processors coupled to the memory and configured to: 
receive first engine operation data for a first period of run time of the gas turbine engine using the fuel with the unknown properties, from one or more sensors of the gas turbine engine, the first engine operation data having a plurality of performance data points each referenced to a discrete time[[,]];
calculate a calculated lower heating value (LHV) based on the first engine operation data for the first period of run time and correcting the calculated LHV with the global error function f(T1, Pshaft)[[,]] to obtain a first LHV, wherein 
f(T1, Pshaft)=a1T1 + a2T12 + a3Pshaft + a4 P2shaft + a5 T1 Pshaft 
and T1 is the ambient temperature, Pshaft is a power of the shaft, and a1 through a5 are parameters estimated to obtain a best fit on a point-wise error approximation between a real LHV and a calculated LHV for a plurality of possible fuels for use in the gas turbine engine[[,]]; and 
adjust a fuel and air mixture supplied to the gas turbine engine based on the first LHV.
Claim 10 has been amended as follows:
The device of claim 8, wherein the one or more processors is configured to: 
receive, after a first delay time, second engine operation data for a second period of run time of the gas turbine engine from the one or more sensors of the gas turbine engine; 
calculate, at the fuel controller, a second LHV based on the second engine operation data for the second period of run time and the global error function; and 
adjust the fuel and air mixture supplied to the gas turbine engine based on the second LHV.
Claim 14 has been amended as follows:
An apparatus for operating a gas turbine engine having a shaft, the gas turbine configured to operate in an environment with an ambient temperature and use a fuel with unknown properties, the apparatus comprising: 
a memory 
a processor the processor configured to: 


receive first engine operation data for a first period of run time of the gas turbine engine using the fuel with the unknown properties, from one or more sensors of the gas turbine engine, the first engine operation data having a plurality of performance data points each referenced to a discrete time[[,]];
calculate a calculated lower heating value (LHV) based on the first engine operation data for the first period of run time and correct the calculated LHV using a global error function f(T1, Pshaft) to obtain a first LHV, wherein
f(T1, Pshaft)=a1T1 + a2T12 + a3Pshaft + a4 P2shaft + a5 T1 Pshaft 
and T1 is the ambient temperature, Pshaft is a power of the shaft, and a1 through a5 are parameters estimated to obtain a best fit on a comparison of lower heating values determined using an energy balance equation versus actual lower heating values across a plurality of sets of historical fuel data for a plurality of fuels; and 
operate the gas turbine engine based on the first LHV.
Claim 15 has been amended as follows:
The apparatus of claim 14, wherein the processor is further configured to adjust a fuel and air mixture supplied to the gas turbine engine based on the first LHV.  
Claim 17 has been amended as follows:
The apparatus of claim 15, wherein the processor configured to:
receive, after a first delay time, second engine operation data for a second period of run time of the gas turbine engine from the one or more sensors of the gas turbine engine; 
calculate a second LHV based on the second engine operation data for the second period of run time and the global error function; and 
operate the gas turbine engine based on the second LHV.  
Allowable Subject Matter
Claims 1-5, 8-11 and 14-18 are allowed. 
Reasons for Allowance
The closet prior art is Davies (U.S. Patent No. 2015/0315978). Davies teaches calculating a lower heating value based upon engine operating conditions. correcting the calculated lower heating value using an error function and controlling the engine based upon the corrected lower heating value. However, Davies doesn’t teach “a global error function f(T1, Pshaft), in the form of a polynomial, for a plurality of fuels, wherein  
f(T1, Pshaft)=a1T1 + a2T12 + a3Pshaft + a4 P2shaft + a5 T1 Pshaft  
and T1 is the ambient temperature, Pshaft is 1 through a5 are parameters estimated to obtain a best fit on a comparison of lower heating values determined using an energy balance equation versus actual lower heating values across a plurality of sets of historical fuel data for a plurality of fuels, the global error function is used to correct calculated lower heating values,” “calculating, at the fuel controller, a calculated lower heating value (LHV) of the fuel based on a fuel consumption of the gas turbine engine and the first engine operation data for the first period of run time and correcting the calculated LHV with the global error function to generate a first LHV; and operating the gas turbine engine based on the first LHV.”  
In particular, Davies doesn’t teach a controller, a gas turbine engine or a method of operating the gas turbine engine using a global error function in the form recited above to calculate a lower heating value that is used to operate the engine in combination with the other limitations of the independent claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.P.O./
Examiner, Art Unit 3741

/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741